El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El demandado y apelado José Antonio Vivoni, solicitó la reconsideración de la sentencia dictada por esta -Corte Suprema en este caso el 22 de mayo de 1914, y a tal efecto, por medio de su abogado, presentó un extenso y bien escrito alegato que bemos leído y estudiado cuidadosamente.
No desconoció esta Corte Suprema en su opinión, emitida por el Juez Asociado Sr. Wolf para fundamentar la sentencia de 22 de mayo, la existencia de los artículos que invoca el demandado y apelado, a saber: el 1740 y el 1753 del Código Civil revisado. Pero, sin desconocerla, resolvió que no eran *372aplicables al presente caso. El 1740, porque el fiador nada pagó al acreedor, ni celebró tampoco con él transacción alguna y no tiene por tanto por qué subrogarse en los derechos del acreedor para con el deudor. Y el 1753, porque si bien apa-rece que el acreedor dirigió sn acción primeramente contra el dendor y le embargó ciertas mercancías, éstas se sacaron a pública subasta'por dos veces sin que ningún postor ofre-ciera nn solo centavo por ellas y entonces fné que el acreedor resolvió, en uso del derecho que le concedía el artículo lili del Código Civil revisado, dirigir como dirigió su acción en contra del fiador, y porque el fiador no demostró con prueba que pueda estimarse suficiente que hubiera sido realmente perjudicado por la acción del acreedor.
En nada han variado las circunstancias del caso y, en tal virtud, la moción pidiendo la reconsideración de la sentencia debe ser desestimada.

Denegada la reconsideración de la sentencia dictada en este caso en mayo 22, 1914.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. Hutchison no tomó parte en la reso-lución de esta moción.